120 U.S. 271
7 S.Ct. 586
30 L.Ed. 658
GRANTv.PHOENIX MUT. LIFE INS. CO.GRANT and anotherv.SAME.
January 31, 1887.

H. W. Blair, for appellants.
Wm. F. Mattingly and M. F. Morris, for appellees.
Waite, C. J.


1
We find that the cost of printing the record in


2
No. 165 has been...................  $1,327


3
And that the estimated clerk's fees in the same case are       900


4
In all,............................  $2,227

Of this the appellant has paid:

5
(1) To the printer,.......... $552


6
(2) To the clerk,............. 400. 952


7
-------                   ---------

Leaving a balance of................1,275

8
Which the appellant represents himself as unable to pay, and the printer will not allow the requisite number of the printed copies to be delivered for use at the hearing until his claim is satisfied. The money in the hands of the receiver has been collected from the rents of the mortgaged property during the pendency of the suit. We therefore direct that there be paid by the receiver to the clerk of this court the sum of $1,275, to be by him used in payment of the amount now due for printing the record, and the amount of his own taxable fees in the case, not already paid by the appellant. A copy of this order may be certified to the court below, so that it may be carried into effect by an appropriate order of that court upon the receiver.


9
The motion papers now on file do not show that the matters involved in the appeal in No. 1,201 are of a character to make it proper to direct that the clerk's costs and the expense of printing the record in that case be paid by the receiver. Except as to the payment of clerk's fees and printer's charges in No. 165 as above, the motions are overruled.